Citation Nr: 1105775	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  98-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES



1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of hepatitis resulting from a 
tainted blood transfusion administered during surgery at a VA 
medical facility in March 1990.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to VA treatment for hepatitis.  

3.  Entitlement to service connection for residuals of a back and 
leg injury.  

4.  Entitlement to service connection for an eye disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to August 
1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

This case has a long procedural history involving multiple Board 
decisions.  The claims were denied in January 2001.  That 
decision was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in August 2002, the 
Court granted a joint motion of the parties to vacate the Board's 
decision and remanded the claim for readjudication by the Board.  
It was noted that the Board's discussion made no findings as to 
VA's satisfaction of the duty to notify pursuant to 38 U.S.C.A. 
§ 5103A.  Subsequently, the claim was remanded in August 2003 for 
corrective action, and again on several occasions in 2007 so that 
a hearing could be conducted.  

In a recent development, correspondence dated in September 2010 
was received from the Veteran's wife.  She indicated that the 
Veteran no longer wanted a hearing before the Board.  
Accordingly, the Appellant's request for a hearing is considered 
to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Hepatitis is not the result of VA hospital care, medical or 
surgical treatment, or examination.  

2.  The Veteran did not exhibit symptoms of an acquired 
psychiatric disability in service, and he did not exhibit a 
psychosis within one year of separation from service; an acquired 
psychiatric disability is not etiologically related an any injury 
or disease during the Veteran's active service, and an acquired 
psychiatric disability is not causally related to or aggravated 
by any service-connected disability.  

3.  Residuals of a back or leg injury did not result from any 
established event, injury, or disease during active service.  

4.  The preponderance of the objective evidence does not 
demonstrate that the Veteran contracted an eye disorder during 
active service.  Moreover, refractive errors of the eye are not 
disabilities within the meaning of legislation providing for VA 
benefits.  There is no superimposed acquired pathology related to 
service shown.


CONCLUSIONS OF LAW

1.  Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis, claimed as due to VA medical treatment, are not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358 (1996 & 2010).  

2.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may a psychosis be presumed to 
have been caused by active service; and an acquired psychiatric 
disability was not proximately due to or aggravated by a service-
connected disability.  Moreover, a personality disorder is not a 
defect for which service connection can be granted 38 U.S.C.A. 
§§ 1110, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  A chronic back or leg disability was not incurred in or 
aggravated service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  Eye disorders, diagnosed as hyperopia, presbyopia, 
astigmatism, glaucoma, and myopia were not incurred in or 
aggravated by active service.  Refractive errors are not 
disabilities for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a Claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the Claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the Claimant about the information and evidence the Claimant is 
expected to provide; and (4) request or tell the Claimant to 
provide any evidence in the Claimant's possession that pertains 
to the claim, or something to the effect that the Claimant should 
provide any evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran from 
the RO dated in March 2003, March 2004, August 2004, January 
2006, and October 2007).  By means of these documents, the 
Veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, additional 
documents of record, to include the rating decisions of record, 
the statement of the case (SOC) and supplemental statements of 
the case (SSOCs) have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the Veteran 
on notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the enactment of 
VCAA, after passage of the VCAA, the RO sent the Veteran the 
above mentioned VCAA letters which included discussion of the 
VCAA laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a Claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the content-
complying letters, his claim was readjudicated based upon all the 
evidence of record.  There is no indication that the disposition 
of his claims would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  See 38 
U.S.C.A. § 7261(b)(2).  Also see Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the October 2007 VCAA letter 
mentioned above

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  Under the circumstances of this case, the Board has 
determined that the evidence of record is sufficient to make a 
decision without obtaining additional VA opinions or 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts is required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010).  

Entitlement to Benefits Under the Provisions of 38 U.S.C.A. § 
1151 for Additional Disability, Claimed as Hepatitis Acquired 
from a Tainted Blood Transfusion

The Veteran contends that he developed hepatitis as a result of a 
blood transfusion he received during surgery on his back at a VA 
medical facility in March 1990.  

The Veteran's 1151 claims were raised before October 1, 1997, and 
thus, the issue before the Board is whether the Veteran has an 
additional disability "as a result of" VA hospitalization or 
medical or surgical treatment or examination.  The Veteran is not 
required to show negligence, error in judgment or other fault in 
the hospitalization or medical or surgical treatment furnished by 
VA.  See Brown v. Gardner, 115 S.Ct. 552 (1994).

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a Veteran 
suffers an injury or an aggravation of an injury as a result of 
VA hospitalization or medical or surgical treatment, not the 
result of the Veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected.

The evidence in the claims folder shows that the Veteran raised 
his 1151 claims in a statement in support of claim dated in 
approximately 1993.

The regulations provide that, in determining whether additional 
disability exists, the Veteran's physical condition immediately 
prior to the disease or injury upon which the claim for 
compensation is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or surgical 
treatment, the Veteran's physical condition prior to the disease 
or injury is the condition that the medical or surgical treatment 
was intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance or 
natural progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (1996).

In addition, the regulations specify that the additional 
disability or death must actually result from VA hospitalization 
or medical or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2) (1996).

The regulations further provide that compensation is not payable 
for the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of the 
Veteran, or, in appropriate cases, the Veteran's representative.  
"Necessary consequences" are those that are certain to result 
from, or were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (1996).

Finally, if the evidence establishes that the proximate cause of 
the injury suffered was the Veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a Veteran 
who is incompetent.  38 C.F.R. § 3.358(c)(4) (1996).

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to benefits 
under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the Court in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).

Subsequently, Congress took action to overrule the Supreme Court 
decision, by amending 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude compensation in 
the absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The Secretary 
of Veterans Affairs issued regulatory amendments to effectuate 
section 422(a) of Public Law No. 104-204. 63 Fed. Reg. 45,004 
(Aug. 24, 1998).  However, those amendments were subsequently 
rescinded, as part of a litigative settlement, and the previous 
language was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  This 
version of the law pertains only to claims filed after October 1, 
1997, so are inapplicable here.

Analysis

The Veteran claims, in essence, that he received a tainted blood 
transfusion during back surgery at a VA Medical Center in March 
1990 and, as a result, developed hepatitis.  In this case, the 
Board finds that the threshold issue which must first be 
addressed is whether the Veteran received a tainted blood 
transfusion during the March 1990 surgery.  Based on the medical 
evidence contained in the claims file, the Board is compelled to 
find that the Veteran did not, in fact, receive a blood 
transfusion as a result of his March 1990 surgery.  Accordingly, 
the Veteran's claims based on the receipt of a tainted blood 
transfusion must fail.

Turning to the hospital records of the Veteran's March 1990 
surgery, the Board notes that the Veteran was admitted on March 
14, 1990, with a diagnosis of a herniated nucleus pulposus at L-
5.  Laboratory work, pain medication, and a myelogram were 
ordered.  He was given several passes prior to surgery, which was 
undertaken on March 29, 1990.  The intraoperative note reflects 
that the Veteran received a total of 800 ccs. of Lactated Ringers 
solution and the induction was uneventful.  There is no evidence 
that he received a blood transfusion on the intraoperative 
report, which appears to be signed by two surgeons and the 
anesthesiologist.  Similarly, the operation report makes no 
reference to the Veteran requiring a blood transfusion.  
Moreover, the post-operative surgeon's report estimated the 
operative blood loss at 100 ccs. and specifically noted that 
there was no blood given.  In addition, at the time he was 
returned back to his room, it was noted that the Veteran had an 
intravenous line in his right hand with a saline solution 
attached.

The first operative progress note, written immediately after 
surgery, indicated that the Veteran had no complications and no 
drain and was transferred to the recovery room in stable 
condition.  The first post-operative progress note apparently 
written when the Veteran was back in his room reflected some 
oozing of the back wound but no lower extremities problems.  
Again, there was no mention of the necessity for a blood 
transfusion or any indication that the Veteran had received a 
blood transfusion.  Finally, in the hospital discharge summary, 
written on April 2, 1990, the Veteran's admission and subsequent 
need for surgery were noted.  The discharging physician remarked 
that the Veteran did extremely well post-operatively and was 
discharged from the hospital with his wound healing well.

Parenthetically, post-operatively, the Veteran reinjured his back 
in July 1990 while on the job.  He reinjured it again in May 1991 
and September 1991 and it was suspected that he had a recurrent 
herniated disc.  In February 1992, he underwent a second 
herniated nucleus pulposus repair.  There is no indication in the 
records for this surgery that any blood transfusion was given.  
In May 1992, he was diagnosed with chronic active hepatitis after 
a liver biopsy and treated with Interferon without success.  In 
January 1993, he filed the current claim.

In a February 1994 medical review of the Veteran's claim for 
hepatitis due to a blood transfusion, the medical reviewer noted 
that the Veteran claimed that he received a blood transfusion at 
the time of his first back surgery in March 1990.  After a review 
of the progress notes, operative notes, post-operative notes, and 
nursing notes, the reviewer remarked that there was no evidence 
that the Veteran had, in fact, received a blood transfusion.  The 
examiner reflected that a normal hematocrit was shown throughout 
the hospitalization and only a 100 cc. of blood loss was noted 
during the surgery, which the reviewer indicated was evidence 
that no blood transfusion would have been necessary.  Further, 
the reviewer remarked that he had had a discussion with the blood 
bank supervisor and a review of the blood bank records revealed 
no record of the Veteran receiving a blood transfusion.  The 
reviewer reflected on the Veteran's past history of drug abuse in 
the 1970s and indicated that 70-80 percent of intravenous drug 
abusers have hepatitis C antibodies.  While abnormal liver 
enzymes were noted since 1991, the reviewer suggested that the 
Veteran had other risks for hepatitis and there was no evidence 
of his receiving a blood transfusion during surgery in March 
1990.

This opinion is further supported by an April 1996 VA mental 
disorders examination report, where the Veteran related a history 
depression during treatment for hepatitis C, which he maintained 
that he received from a tainted blood transfusion during March 
1990 back surgery at the VA hospital.  That examiner indicated 
that he had reviewed the medical records and found no evidence 
that the Veteran received a blood transfusion.  While not 
specifically asked to address this issue, the examiner apparently 
reviewed the claims file and made his own determination as to the 
Veteran's statements at the time of the mental disorders 
examination.  Similarly, another VA physician, while testifying 
at a March 1995 deposition on the Veteran's behalf in a worker's 
compensation claim, noted as an aside that the Veteran's surgery 
was uncomplicated and that he received no transfusions.

Based on the above evidence and its own review of the 
contemporaneous medical records associated with the March 1990 
surgery, the Board concludes that the medical evidence does not 
show that the Veteran had a blood transfusion at the time of his 
March 1990 surgery.  Specifically, there is no notation in the 
medical records during or after surgery indicating that a blood 
transfusion was either given or indicated.  Further, the records 
appear to be complete with pre-operative, intraoperative, and 
immediately post-operative notes written by different health care 
professionals, including physicians and nursing and no one 
indicated, in any way, that the Veteran had received a blood 
transfusion.

The Board is also persuaded by two separate reviews of the 
records by health care professionals, which both specifically 
concluded that the Veteran had not received a blood transfusion 
at the time of the March 1990 surgery.  The Board accords greater 
probative weight to the February 1994 report which was undertaken 
specifically for the purpose of determining whether the Veteran 
had received a blood transfusion in March 1990.  Accordingly, the 
overwhelming medical evidence reflects that the Veteran did not 
receive a blood transfusion at the time of the March 1990 
surgery.  Parenthetically, the Board notes that the Veteran was 
not diagnosed with hepatitis until after the second back surgery 
in 1992.  However, there is no indication that he received a 
blood transfusion at that time nor has he so claimed.

The Board has considered the Veteran's vigorous and voluminous 
written statements and the multiple statements of his wife that 
they actually saw a unit of blood infusing immediately after his 
surgery.  Although the Veteran and his wife can testify as to 
symptomatology, they are not competent to give evidence of a 
diagnosis, date of onset, or medical causation of a disability.  
A lay person may also speak as to etiology as to nexus in some 
limited circumstances in which such nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Jandreau v. Nicholson, 492, F. #d 1372 (Fed. Cir. 2007).  Here 
however, the question of causation involves a less immediately 
observable relationship that is beyond the scope of the Veteran's 
competent to expound on.  Specifically, the Veteran and his wife 
lack the medical expertise to testify as to a medical procedure 
or treatment.  In this regard, lay statements of observable 
symptoms, such as foot pain, can always serve as valid evidence 
of continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 
465, 469 91994).  Here, however, their assertions are not deemed 
to be credible in light of the other objective evidence of record 
showing an absence of a blood transfusion.  Moreover, the only 
medical professional to review the claims file specifically for 
the purpose of ascertaining whether the Veteran received a blood 
transfusion found that he did not.  There is absolutely no reason 
for the medical professionals who have entered decisions to lie 
or cover up any events.  Accordingly, the Board need not reach 
the issue of whether the Veteran acquired additional disability 
in the form of hepatitis from a tainted blood transfusion because 
the preponderance of the evidence reveals that he did not receive 
a blood transfusion of any type.  Thus, the Veteran's claim for 
additional disability based on a tainted blood transfusion must 
be denied.

Claim for Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Secondary to Treatment for 
Hepatitis

In a related claim, the Veteran contends, in essence, that he 
developed a psychiatric disability due to his treatment for 
hepatitis, which was caused by a tainted blood transfusion.  This 
is in essence a claim for secondary service connection because if 
benefits were paid under the provisions of 38 U.S.C.A. § 1151, 
the disability would be evaluated as if service connected.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  Where there is a chronic disease shown as 
such in service or within the presumptive period under § 3.307 so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  This rule does not mean that any manifestations in 
service will permit service connection.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 (2010).

After a review of the medical evidence of record, the Board finds 
that because the Veteran's hepatitis is found not to be related 
to VA medical care, the Veteran's claim that he incurred 
additional disability in the form of a psychiatric disorder due 
to treatment for hepatitis cannot form the basis of the Veteran's 
service connection claim.  Moreover, no chronic acquired 
psychiatric disorder was found during service or for many years 
later, and the medical evidence is convincing that any currently 
diagnosed psychiatric disorder is not of service origin.  

In more detailed discussion, it is noted that the STRs show that 
the Veteran's psychiatric evaluation was normal at the time of 
service separation, although he has since maintained that he had 
some problems prior to entering service and was discharged 
because he was unable to adapt to military service.  Post-service 
medical records also show evidence of a personality disorder as 
reflected in a November 1984 psychiatric discharge summary from 
prison, where the Veteran was diagnosed with an antisocial 
personality disorder.  There is no other evidence of treatment 
for a psychiatric disorder until 1993, at which time he was 
hospitalized with loss of coordination and clumsiness.  He 
reported periods of anxiety and changes in mood after taking his 
medication.  He was diagnosed with, among other things, an 
adjustment disorder with depression.  In January 1993, he filed a 
claim for, among other things, a nervous disorder.

In an April 1993 VA mental disorders examination report, the 
Veteran related that he was released from active duty after being 
told that he could not adapt and had behavioral problems.  He 
reported current problems with several medical problems and 
admitted to a drug and alcohol problem in the early 1970s, after 
service separation.  He reflected that the medication he was 
placed on after his back surgery in 1990 "messed him up."  He 
also gave a history of teenage adjustment problems and serious 
post-service legal problems, including serving 10 years of a 25 
year sentence for murder.  He lived with his wife but was unable 
to work.  After a mental status examination, the diagnostic 
impressions included chemical substance abuse, in remission since 
1975, and personality disorder, passive aggressive features.  The 
examiner noted that the Veteran had gotten into trouble at an 
early age, had a traumatic family background, and could not 
adjust to military life.  He abused alcohol and drugs and had 
suffered some physical insults to his back and had been unable to 
work.  He had some problems in his marriage but could take part 
in activities of daily living.  The examiner concluded that the 
Veteran had a personality disorder with an addictive type of 
personality, passive aggressive features, as well as a number of 
physical problems in which he had an emotional investment.

In an April 1996 VA mental disorders examination report, the 
Veteran related a history depression during treatment for 
hepatitis C, which he maintained that he received from a tainted 
blood transfusion during March 1990 back surgery at the VA 
hospital.  The examiner indicated that he had reviewed the 
medical records and found no evidence that the Veteran received a 
blood transfusion.  The Veteran specifically denied having any 
psychiatric disorders prior to treatment for hepatitis C and 
reported that he had no problems with depression during military 
service, although he had reviewed his files and noted that he had 
been diagnosed in service with a behavioral disorder and 
defective attitude.  After a mental status examination, the 
diagnoses included major depression, dysthymia, rule-out mood 
disorder secondary to hepatitis C, and rule-out personality 
disorder.  The examiner concluded that it was not very clear 
whether the Veteran's depression was the result of a major 
depressive disorder, secondary to chronic hepatitis C, or 
secondary to interferon injections.  He opined that it was 
probably multifactorial and secondary to all of the above.

In a VA mental disorders examination report dated in September 
1997, the Veteran complained of, among other things, insomnia, 
loss of energy, loss of appetite, inability to concentrate, 
withdrawal, mood shifts, explosions of anger, and losing track.  
After a mental status examination, the diagnoses included mood 
disorder due to medical illness and major depression with 
recurrent episodes.  The Board also notes that the Veteran was 
diagnosed with late onset dysthymia, rule-out major depression, 
rule-out differentiated somatoform disorder, and personality 
disorder in a June 1996 State disability examination report.

Based on the above evidence, the Board concludes that the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder on the basis of treatment for hepatitis must 
fail.  First, to the extent that the Veteran has been diagnosed 
with a personality disorder, the Board notes that the relevant 
regulations specifically provide that a personality disorder is 
not a disability within the meaning of the law providing for VA 
compensation benefits and no competent evidence has been provided 
which would suggest that it became worse or resulted in a chronic 
psychiatric disorder as a result of the Veteran's military 
service.  38 C.F.R. § 3.303(c) (2010); Johnson v. Principi, 3 
Vet. App. 448, 450 (1992).  As such, a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include a personality disorder, must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Further, to the extent the Veteran claims entitlement to service 
connection for an acquired psychiatric disorder on a direct 
service-connected basis, the claim must fail.  First, STRs are 
negative for complaints, diagnosis, or treatment of depression or 
dysthymia.  In addition, post service medical evidence is 
negative for a diagnosis of depression until many years after 
service.  Further, while recognizing the Veteran's current 
diagnosis of depression, the most recent VA medical examination 
reports have specifically related that the Veteran's psychiatric 
disorders (with the exception of his personality disorder) are 
due to his reaction to his current medical problems, including 
hepatitis and chronic low back disability.  Accordingly, except 
for the Veteran's contentions to the contrary, the medical 
evidence associated the Veteran's psychiatric disorder with 
recent medical problems.  Therefore, none of the medical evidence 
establishes a causal relationship between the Veteran's 
psychiatric disorder and military service.  As such, the 
Veteran's claim on a direct basis must be denied.

Finally, to the extent the Veteran has suggested a claim for a 
psychiatric disorder on the basis of treatment for hepatitis, the 
Board finds that the Veteran's claim must fail.  First, as noted 
above, there is no evidence to support the Veteran's assertions 
that he received a tainted blood transfusion; therefore, the 
basic premise of the Veteran's claim, i.e. that his psychiatric 
disorder was caused by the hepatitis which was, in turn, caused 
by a tainted transfusion, is not supported by the evidence.  
Further, several treating physicians, including the most recent 
VA psychiatric examination, suggests that the Veteran's 
psychiatric problems are a reaction to his medical problems 
themselves.  As an example, in 1993 psychological testing, the 
examiner concluded that the Veteran experienced somatic 
complaints of a psychogenic origin.  Therefore, there is no 
medical evidence to support the Veteran's assertions that the 
medication caused him to develop a psychiatric disorder.  
Accordingly, the Board can find no basis on which to grant the 
Veteran's claim for an acquired psychiatric disorder due to 
treatment for hepatitis.

Claim for Entitlement to Service Connection for the Residuals 
of a Back and Leg Injury

The pertinent laws and regulations were provided above when 
discussing entitlement to service connection for a psychiatric 
disorder.  They will not be repeated here.  

STRs reveal that the Veteran was involved in an automobile 
accident in May 1972.  In further detail, the Veteran 
subsequently related that he was hit by a jeep and apparently hit 
his head on the windshield.  He denied loss of consciousness at 
the time and reported being hit on the back.  The clinical 
impression was muscle strain of the back.  There were no findings 
made with respect to a problem with his legs.  Approximately two 
weeks later, he reported that his back hurt and the clinical 
impression was muscle spasm.  A July 1972 physical examination 
reflected that the Veteran's spine and lower extremities were 
normal.

There is no post-service medical evidence associated with the 
claims file regarding the Veteran's low back complaints until 
many years after service separation.  Of note, a December 1986 
examination while the Veteran was incarcerated reflected that his 
spine was straight without tenderness or abnormalities.  In 
February 1990, he reported a one month history of low back pain 
radiating down the left leg.  He reportedly had back pain "as a 
youth" but denied numbness, weakness, and bowel or bladder 
problems.  The clinical impression was sciatica.  However, on 
follow-up treatment he was ultimately found to have a herniated 
nucleus pulpous of the lumbar spine and underwent surgical repair 
in March 1990.  On several occasions, including filing a Workers 
Compensation claim and for social security benefits, he related 
that his back injury was work-related and occurred while lifting 
heavy materials.

In January 1993, the Veteran filed a claim for entitlement to 
service connection for a back and leg disability due to the jeep 
accident.  In a February 1996 VA joints examination report, the 
Veteran related that he was struck by a jeep in service and 
reported that he had had back pain since that time.  He indicated 
that he hurt his back in 1991 at work and underwent two back 
operations.  After a physical examination, the diagnosis was 
post-laminectomy degenerative arthritis of the lumbar spine with 
degenerative disc disease of the lumbar spines.  Outpatient 
treatment records show on-going treatment for low back pain.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the Veteran was 
not shown to have the chronic residuals of a low back disorder in 
service.  First, except for the initial treatment and one follow-
up after the accident, there is no further mention of low back 
complaints in the STRs.  Further, the service separation 
examination reflected that the Veteran's spine and lower 
extremities were normal.  Finally, the medical evidence reveals 
that the Veteran was not treated for a low back problem until 
1989, some 17 years after service separation.  At that time, and 
on numerous occasions, the Veteran reported that his low back 
disorder was incurred as a result of an on-the-job injury.  While 
the Veteran has subsequently contended that he had experienced 
low back pain since service, the medical evidence does not 
support a finding of a chronic low back disorder in service, nor 
does the evidence show that his present disability is the result 
of disease or injury incurred in service.  Because the evidence 
fails to show the chronic residuals of a low back disorder in 
service or for many years thereafter, his current manifestation 
of a low back disorder cannot be said to be service connected.

Even assuming, for the sake of argument, that the Veteran 
experienced some symptoms of low back pain in service, he has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for the 
chronic residuals of a low back disability.  As noted above, 
there are no findings in the STRs that suggest a chronic low back 
disorder in service, nor of a herniated nucleus pulpous, which 
ultimately required surgical repair in 1990 and 1992.  As 
previously noted, the Veteran did not seek treatment for a low 
back disorder until at least 17 years after separation from 
service.  Thus, the 17 year gap between separation from service 
and treatment fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  The absence of any medical records of a diagnosis or 
treatment for symptoms of a back or leg disorder for many years 
after service is evidence highly probative against the claim.  
Savage v. Gober, 10 Vet. App. 488, 498, see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Such evidence annuls any 
consideration of service connection based on continuity of 
symptomatology.  Savage, supra.

Moreover, the Board notes that when treated for his low back 
problems in 1989, the Veteran reported on numerous occasions that 
it was due to a work-related injury and made no reference to any 
long-standing symptoms of a low back disability. In fact, the 
evidence shows that one of the Veteran's VA treating physician 
testified at a deposition in a worker's compensation claim that 
the Veteran's back disorder was due to a work-related injury.  At 
no time, was a causal relationship between the Veteran's low back 
disorder and military service raised.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for the 
residuals of an inservice back injury.

Finally, the Board has also considered the statements made the 
Veteran and his wife that he has had a low back problem since 
separation from service in 1972.  Although these statements are 
probative of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation of a 
disability.  Layno; Jandreau, supra.  Their assertions are not 
deemed to be credible in light of the other objective evidence of 
record showing no continuing findings indicative of a chronic low 
back disability.  They lack the medical expertise to offer an 
opinion as to the existence of a low back disability, as well as 
to medical causation of any current disability.  Id.

Pursuant to 38 C.F.R. § 3.102, where, after review of all the 
evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Claimant.  In 
this case, the Board finds that there is no approximate balance 
of the positive and negative evidence as to whether the Veteran's 
low back disorder was incurred in or aggravated by service.  
Clearly, the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the Veteran's claim for service 
connection for the residuals of a back and leg injury must be 
denied.

Entitlement to Service Connection for an Eye Disorder

In addition to the regulations regarding service connection cited 
above, the Board notes that congenital or developmental defects 
and refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2010). Such conditions are part of a life-long 
defect, and are normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990) (O.G.C. 
Prec. 67-90) at 1.

STRs reflect that the Veteran reported that his vision was 
"jumbled up" in February 1971.  The clinical impression was 
refractory error, both eyes.  In December 1971, he complained of 
blurred vision associated with a cold.  He was referred to 
optometry for follow-up but it does not appear that the 
appointment was kept.  In the July 1972 separation examination, 
his vision was noted to be normal, although he self-reported eye 
trouble.

In a May 1994 outpatient treatment record, the Veteran reported a 
one to two year history of diminished vision, worse in intense 
light.  The clinical impression was increase cup disk ration with 
borderline tonometry applanation (suggestive of glaucoma).  
Additional follow-up was recommended.  In a February 1996 VA 
general medical examination report, he reported, among other 
things, a history of glaucoma.  After a physical examination, the 
diagnoses included glaucoma.  
Finally, in a VA eye examination report dated in September 1997, 
the Veteran complained of difficulty with near vision.  After a 
physical examination, the diagnoses included hyperopia, 
astigmatism, myopia, and presbyopia.  There was no evidence of 
diabetic retinopathy.

To the extent the records reflect that the Veteran's eye disorder 
is related to defective vision, the claim must be denied because 
the relevant regulations provide that refractory errors of the 
eye are defects and not entitled to compensation.  Further, to 
the extent the Veteran had been diagnosed with glaucoma, the 
Board notes that there is no evidence of glaucoma in service nor 
for many years thereafter.  In addition, no medical examiner has 
ever suggested a causal relationship between the Veteran's 
glaucoma and military service.  Finally, there is no diagnosis of 
a diabetic eye disorder.  There is no diagnosis of any eye 
disability which would result from disease or injury.  Thus, 
there is no evidence which connects a diagnosed eye disability to 
disease or injury in service.  Accordingly, the claim must be 
denied.





	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of hepatitis resulting from a 
tainted blood transfusion administered during surgery at a VA 
medical facility in March 1990 is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to VA treatment for hepatitis, is 
denied.  

Entitlement to service connection for residuals of a back and leg 
injury is denied.  

Entitlement to service connection for an eye disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


